•3^5/:o-/
 Terri Banks Dallam Count/ & District Clerk,
 Clerfc Abel Acosta Court of.Criminal--Appeals,'            This document contains some
 The Honorable Judge Rouaid E. (Ron) E. Enna,
 The Bonotable Judge Sharon Keller.                         pages that are of poor quality
                                                            at the time of imaging.
     Rci     Writ #mv~35,031-04 Felder Hainan

  Clerk of records,
  Find for filing one original and one copy of my letter with the following
request!
 . The Uolted States Supreme Court cleric.has. requested for the lower court's
 opinion Ixoio the denial of the above cause number arit that was denied under
 article 11,07 section 4,a,c. See Appendix 7. this is applicant's second
 request.
Toj Hie Bonorab'ie Judges*
  I a® in hopes that 1 will receive a response, before the deadline cention in
 th€ notice appendix.
                                       '.Respectfully Submitted,-


                                         Nathan Feldar #1163298
                                         Ellis Unit 1697 fM'9S0
                                        tnintsvilis, Texas 77343

                                   Certificate Of Service
It Nathan Feldar certify that I placed one copy of my letter for the loser
eouirt opinion and the court of criminalappeals opinion with attached Appendix
7, »aa placed in the prison mail box located on the Ellis Unit postage
9^V*^^;»d4^^dto».^^^ac^lfitJvA6n Ronald £. (Ron)'R. Bnns, 715
Bumas AveV #302,..Dumas;, ^Texas'* ?$029» Court of Crisine! Appeals, Sharon Keller.'
Judge* 201"W. 14£h''Street,. Austin,, Texas. 787H-2308.            -.,•• ^-.:,••-.•,,, .   --..v-'
I Nathan Felder further certify that I requested each clerk to filed one
original and one copy of my letter for the lower court opinion and the court
of^criminal appeals opinion with attached Appendix 7, »as placed in the prison
aail box located on ha Ellis Unit postage pre-paid and addressed toi Terri
Banks, Oallaa County & District Clerk, P.O. Box 1352, Dslhart, Texas 79022*
Clerk Abel Acosta, of The Court of Criminal Appeals of Texas, P.O. Sox 12308
Capitol Station, Austin; Texas' 78711.                                                          '
Executed on the JJ}_ day of January 2G15. ,

                                        ^/J^W.o^cUfiC^-
I, Nathan Pelderbeing presently incarcerated, declare under penalty of
perjury that X have read this letter and the foregoing motion for the lower
court opinion and the court of criminal appeals opinion with attached Appendix
7 are' true -and correct.'.:'-; ....''..,,'                   .-;*.-•.••. -,-. ^ ..-• .,



                          *PEALS
            iAN 212BT5-
                                                                                                                                       !I! Apipiprid j'.X': ;7
                                                        i-       I :''f



                      SUPREME COURT OF;|S;H^^lN!l^f|^t^^j|§:; jj-l
                                       OFFICE OF..TttEi&El'KK1] Ja;;aa,ijt.; i'»!;
                                 'WASHINGTOS/pg\20J43r60(ijr:::'^ j| a/.;
                                                  December 2!u2014:;.: iM a; TJ i'V^lA **•>'•¥,


Nathan l-'elder
.71 163298
!697 FM 980 '"
i luntsvii'e. TX 77343
                                                         !.'     I t ! i i' ! K\;i             '''.•ri'h.'li !>V
    ! •']''•'•                                                      a1 '•
     Please correct and resubmit as soon as possible'.!,' Unless' the: pe'ti'lion is submitted to' t
                                                i' /• i :! ' '"Il '. i?», I At' . ,'i • I • i.!'. ' , . '•
     this Office in corrected form within 60 days''dfime'diit&l'ofltliis'i'let'ter' the:petition-will '.
     not be hied. Rule 14.5.                  ;                j | •; • .-. '•;1'1,1;';!;'; ]'"')• ; ; • T;A,J'; ; ; •
     A cop\' of the corrected petition must be s'efyedAJn'bpix>^iwu.ieb"urike!a ;'!!i,'. i- >'•                                                                  V.,''
                                                        ' ', ! '> ' , •!( I A '• • i,i; 'J;' '• i• A                                    ,•,'>    ! • • '•
     When makina the required corrections to a petition','"no chanee lib' ,l>he substance oi the'
     petition may be made.                    "•    i >AT \b< -'i'-i '• >!A ' '. li, i. •
                                                                                      • ;.    >l   •
                                                                                      ;i;' :l ::' •


                                                               V.-1' '• si V'1 A-;''' • i |:',n ,
                                                               ^Sujicerejy., il,|                      ' .y!;,T
                                                           LSebttSHdams^Cle'r^ '                                                                : i !"•     :i
                                                         iJ^h^^./I^a't?-;)
                                                         h!A; A'l'^ir^.' ! f:'''/R\\
                                                               roiaytbn :R.:i!Hid(kinsv -h'AJi'
                                                                v202)47>,

                                                               ,i' • ar .1

                                                                   iat •     ,.   i


ii-.rieiustires
                                                                           ;.; • J. !!••;,ii 'h :[•;»;•«. .„


                                                                                  h          I,A |,li li i.i
                                                                                                                  •'       i1;


                                                                             iiw II,                                   •        ;   ii '•
                                                                                                                           i-        '' '•
                                                                                                                       '. i'
                                                                             a: T' I,
                                                         -1\        i;                                                 44           I: